Citation Nr: 1300667	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-24 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for low back disability. 

3.  Entitlement to service connection for a bilateral hip disability. 

4.  Entitlement to service connection for a bilateral knee disability. 

5.  Entitlement to service connection for a bilateral shoulder disability. 

6.  Entitlement to service connection for a bilateral elbow disability. 

7.  Entitlement to service connection for a wrist disability. 

8.  Entitlement to service connection for degenerative disc disease and osteoarthritis of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

A hearing in front of the Decision Review Officer was held in February 2007.  A transcript of the hearing is of record.  

The claim was previously remanded in January 2011 for further development.

The appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In the present case, the Veteran seeks service connection for disabilities of the right ankle, low back, shoulder, elbows, wrists, and cervical spine which he alleges are due to a car accident in service in 1969.  Service treatment records disclose that in November 1969 the Veteran was in a motor vehicle accident. He complained of injuries to his right knee and ankle, and right ankle sprain was diagnosed. 

A VA general medical examination was conducted in March 1997.  Radiologic examination of the lumbosacral spine revealed minimal compression deformity involving the end plates of L2-5.  A mild trace of osteoporosis was observed. Radiologic examination of the right ankle revealed a minimal flattening of the anterior margin of the distal end of the tibia, believed to be secondary to previous trauma.  Minimal osteoarthritic changes were also observed and considered to be due to posttraumatic arthritis.  The diagnoses were compression deformity and osteoarthritis of the lumbar spine, and evidence of old injury of the right ankle with osteoarthritis of the right ankle and foot.  Diagnoses of osteoarthritis of the right foot and cervical spine, degenerative disc disease of the cervical spine, and changes in pelvic bones secondary to trauma were also noted.  

Records from the Veteran's private chiropractor show diagnosis of subluxation of the lumbar vertebra that is related to the in-service motor vehicle accident.  He also states that the Veteran's right ankle disability was caused by the motor vehicle accident.  In records of April 2007 he stated that he Veteran's joint and spinal conditions began with a serious auto accident in 1969. 

In March 2007, a VA examiner diagnosed minimal separation of the right acromioclavicular joint, osteoarthritis of the bilateral elbows, and mild cervical spondylosis.  She noted that the Veteran's right ankle was normal and did not address his lumbar spine.  In June 2007 the March 2007 VA examiner opined that the right shoulder, bilateral elbow, and cervical spine disorders diagnosed on examination were less likely as not due to the in-service automobile accident.  In discussing her rationale, she did not address the findings and opinions of the private chiropractor, who has provided detailed reports and opinions.  

In a Board remand of January 2011, the RO was requested to provide the Veteran with a VA orthopedic examination and obtain a medical opinion regarding the nature and etiology of any disabilities of the right ankle, low back, shoulder, elbows, wrists, and cervical spine.  The Board was particularly concerned about the March 2007 VA examiner's failure to acknowledge and address the private chiropractor's findings and opinions on record.  Therefore, the Board requested that the examiner, in providing a rationale for any opinion rendered, was to "specifically  . . . comment on previous findings and opinions of both VA examiners and the Veteran's private chiropractor."  

The Veteran was afforded a VA examination in April 2011.  The examiner provided an opinion stating that the Veteran's complaints of right shoulder, wrists, elbows, right ankle, cervical spine and lumbar spine conditions are less likely as not related to the motor vehicle accident that occurred in 1969.  In providing the rationale for the opinion, the examiner noted findings in the service treatment records and current right ankle x-ray findings.  The examiner, however, did not discuss any of the private chiropractor's and VA examiner's findings and opinions as requested in the January 2011 remand.  Therefore, the Board finds that the examination did not comply with the Board's order and unfortunately, this case must be remanded once again.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the file to the VA examiner who conducted the April 2011 joints examination and ask that he specifically review the findings and opinions contained in the previous VA examinations of March 1997 and March 2007.  The examiner must also review the Veteran's private chiropractor's treatment records and the findings and opinions provided by him to include, but not limited to, records and letters of July 2005, December 2006, and April 2007.  After the review has been conducted, the April 2011 examiner must provide an opinion as to the nature and etiology of any disability of the right ankle, low back, shoulder, elbows, wrists, and cervical spine, currently found or found at any time during the pendency of the claim.  The examiner must specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disability(ies) is(are) related to any disease or injury in service, to include the 1969 motor vehicle accident.  In providing a rationale for the opinion(s) rendered, the examiner must specifically address the above noted evidence, the prior VA examinations and the Veteran's chiropractor's findings and opinions, and state why he either agrees or disagrees with the findings and opinions contained therein.  If this examiner is no longer available, the claims file should be forwarded to another appropriate examiner for review and an opinion consistent with these instructions.

2.  After the above requested development has been completed, the RO/AMC should readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


